EXHIBIT 10.2

FIRST AMENDMENT TO LEASE
HUGHES AIRPORT REALTY OWNER, LLC,
a Delaware limited liability company ("LANDLORD")
AND
MGM RESORTS INTERNATIONAL,
a Delaware corporation ("TENANT")




THIS FIRST AMENDMENT TO LEASE (this "First Amendment"), is made as of March 9,
2015, by and between HUGHES AIRPORT 57 PROJECT OWNER LLC, a Delaware limited
liability company ("Landlord"), and MGM RESORTS INTERNATIONAL, a Delaware
corporation ("Tenant").


RECITALS


A.Landlord is the owner of the building located within Hughes Airport Center at
840 Grier Drive, Las Vegas, Nevada ("Building") and is the successor "Landlord"
to 840 Grier Drive Holdings, LLC, a Maryland limited liability company, under
that certain Lease Agreement dated November 25, 2013 ("Original Lease"), as
amended by that certain Letter Agreement dated January 14, 2014 ("Letter
Agreement"), and that certain Commencement Letter dated March 1, 2014
("Commencement Letter") (collectively the "Lease") entered into with Tenant for
certain space comprising approximately fifty-five thousand seven hundred
eighty-one (55,781) rentable square feet in the Building, as described more
fully in the Lease ("Existing Premises").


B.Landlord and Tenant desire to enter into this First Amendment to modify
certain provisions of the Lease subject to the terms and conditions provided
below.


AGREEMENTS


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:


1.Incorporation of Recitals. All of the recitals set forth above are hereby made
an integral part of this First Amendment.


2.Definitions. All capitalized terms not otherwise defined in this First
Amendment herein shall have the meaning ascribed to them in the Lease.


3.Premises. Effective as of the Expansion Premises Commencement Date (defined in
Paragraph 4 below), the Existing Premises which currently consist of
approximately fifty-five thousand seven hundred eighty-one (55,781) rentable
square feet in the Building shall be expanded by approximately two thousand two
hundred seventy-four (2,274) rentable square feet within Suite 360 of the
Building ("Expansion Premises"). From and after the Expansion


Premises Commencement Date, the Premises shall comprise approximately
fifty-eight thousand fifty-five (58,055) rentable square feet in the Building.
Except as otherwise set forth in this First Amendment, from and after the
Expansion Premises Commencement Date the term "Premises" as used in the Lease
shall mean the entire floor area of all suite areas in the Building other than
the premises occupied by AC, LLC within Suite 380 which consists of
approximately two thousand four hundred thirty-two (2,432) rentable square feet.
Landlord shall deliver the Expansion Premises to Tenant in broom-clean condition
with all mechanical, HVAC and building systems in good operational order.


4.Expansion Premises Commencement Date. The commencement date for the expansion
of the Premises ("Expansion Premises Commencement Date") shall be March 1, 2015.


5.Base Rent. The Lease is hereby amended to provide that from and after the
Expansion Premises Commencement Date the Base Rent payable for the Premises
during the Term of the Lease shall be as follows:



1

--------------------------------------------------------------------------------



Months
Annual Rate Per Square Foot
Annual Base Rent
Monthly Base Rent
9/1/14 - 6/30/15
$ 0.000
$0.00
$0.00
7/1/15 - 8/31/15
$15.000
$ 870,825.00
$72,568.75
9/1/15 - 8/31/16
$15.375
$ 892,595.62
$74,382.97
9/1/16 - 8/31/17
$15.759
$ 914,888.74
$76,240.73
9/1/17 - 8/31/18
$16.153
$ 937,762.41
$78,146.87
9/1/18 - 8/31/19
$16.557
$ 961,216.63
$80,101.39
9/1/19 - 8/31/20
$16.971
$ 985,251.40
$82,104.28
9/1/20 - 8/31/21
$17.395
$1,009,866.70
$84,155.56
9/1/21 - 8/31/22
$17.830
$1,035,120.60
$86,260.05
9/1/22 - 8/31/23
$18.276
$1,061,013.10
$88,417.76
9/1/23 - 8/31/24
$18.733
$1,087.544.30
$90,628.69



6.Tenant's Pro Rata Share. Effective as of the Expansion Premises Commencement
Date, Section I.E of the Basic Lease Information of the Lease is hereby amended
to reflect that "Tenant's Pro Rata Share" shall be 95.98%.


7.Base Year. The Base Year for the Expansion Premises shall be the same as the
Base Year for the Existing Premises.


8.Tenant Allowance. Except for the Expansion Allowance (defined below), Tenant
shall be responsible, as to both cost and performance, for the Tenant
Improvements to be undertaken in the Expansion Premises. Landlord shall pay
Seventy-Five Thousand Six Hundred Ten and 50/00 Dollars ($75,610.50), which
amount equals $33.25 per rentable square foot of the Expansion Premises (the
"Expansion Allowance") for the costs of the Tenant Improvements within the
Expansion Premises. The construction of Tenant Improvements within the Expansion
Premises shall be governed by the terms and conditions of the Work Letter
attached as Exhibit D to the Original Lease; provided, however, all references
to the "Premises" therein shall be deemed to refer to the Expansion Premises,
and all references to the "Tenant Allowance" set forth therein shall be deemed
to refer to the Expansion Allowance. Notwithstanding anything to the contrary
set forth in Section 2 of the Work Letter, Landlord shall not be required to
deposit the Expansion Allowance with Escrow Agent and all references to Escrow
Agent and the Escrow Funds shall not be applicable to the Expansion Allowance.


9.Parking. Paragraph 6 of Exhibit E to the Original Lease is hereby amended to
provide that Tenant shall be entitled to the use of all parking spaces allocated
to the Building in the area designated on Schedule 1 to such Exhibit E except
for four (4) reserved covered spaces and five (5) unreserved uncovered spaces
occupied by other tenants of the Building. Except as amended hereby, Paragraph 6
of Exhibit E to the Original Lease is hereby affirmed and remains in full force
and effect.


10.Brokers. Landlord and Tenant acknowledge that CIP Real Estate Property
Services ("Landlord's Broker") represented Landlord in this transaction, and
CBRE ("Tenant's Broker") represented Tenant in this transaction. Landlord agrees
to pay Landlord's Broker any commission that may be due pursuant to a separate
written agreement between Landlord and the Landlord's Broker. Landlord agrees to
pay Tenant's Broker any commission that may be due pursuant to a separate
written agreement between Landlord and the Tenant's Broker. In the event of any
claims for brokers' or finders' fees or commissions in connection with the
negotiation, execution or consummation of this First Amendment other than by
Landlord's Broker or Tenant's Broker, Tenant shall indemnify, save harmless and
defend Landlord from and against such claims if they shall be based upon any
statement or representation or agreement made by Tenant, and Landlord shall
indemnify, save harmless and defend Tenant if such claims shall be based upon
any statement, representation or agreement made by Landlord.


11.No Defaults. Neither Landlord nor Tenant are aware of any defaults of
Landlord or Tenant under the Lease nor any existing conditions, which upon
giving notice or lapse of time or both would constitute a default under the
Lease and there are no offsets or credits against the payment of Rent due
Landlord under the Lease.


12.Authority. Each party hereto warrants that the person signing below on such
party’s behalf is authorized to do so and to bind such party to the terms of
this First Amendment.


13.Severability. If any term or provision of this First Amendment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this First Amendment or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected

2

--------------------------------------------------------------------------------



thereby, and each term and provision of this First Amendment shall be valid and
enforced to the fullest extent permitted by law.


14.Counterparts; Facsimile/Electronic Signature. This First Amendment may be
executed in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement. This
First Amendment may be executed via facsimile or electronic signature and such
signature shall be as binding as an original.


15.Affirmation of Lease/Amendment Controlling. Except as specifically amended
and modified by this First Amendment, the Lease is hereby affirmed and remains
in full force and effect. In the event of any conflict between the terms of this
First Amendment and the Lease, the terms and conditions of this First Amendment
shall prevail.


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date set forth opposite their respective signatures below.


 
LANDLORD:
 
 
 
HUGHES AIRPORT 57 PROJECT OWNER LLC,
 
a Delaware limited liability company
 
 
By:
/s/ [illegible]
Name:
[illegible]
Title:
Authorized Signatory







 
TENANT:
 
 
 
MGM RESORTS INTERNATIONAL,
 
a Delaware corporation
 
 
By:
/s/ Daniel J. D'Arrigo
Name:
Daniel J. D'Arrigo
Title:
[blank]










3